Case 2:20-cv-00283-JRG Document 64-2 Filed 06/03/21 Page 1 of 3 PageID #: 1589




          EXHIBIT 1
Case 2:20-cv-00283-JRG Document 64-2 Filed 06/03/21 Page 2 of 3 PageID #: 1590


Eric J. Klein
May 14, 2021
Page 2


               Technical documents regarding covered products, noninfringing alternatives,
                and prior use products: Plaintiffs have failed to produce any of the technical
                design files for any of Plaintiffs’ products, including products Plaintiffs allege are
                covered by any of the asserted patents (“covered products”) and those that provide
                non-infringing alternatives. Tianma Microelectronics is entitled to discovery on
                all products Plaintiffs sell—past, present, and future—as they are critical to
                Tianma Microelectronics’ ability to assess the merits of Plaintiffs’ infringement
                and damages contentions. Plaintiffs must immediately—and no later than May
                21, 2021—produce technical documentation, including GDS files on all
                Plaintiffs’ products. Plaintiffs’ failure to produce these essential technical
                documents is highly prejudicial to Tianma Microelectronics and will require the
                intervention of the Court if not immediately remedied.

                Tianma Microelectronics has also identified in its invalidity contentions certain
                specific JDI products that, we believe, may practice one or more of the patents
                and were sold before the priority dates for those asserted patents. These include at
                least the following JDI products:

                   o   LT070ME0500B
                   o   TFTMD070021
                   o   ACX454BLN-7
                   o   LPM084A082A
                   o   LT070ME05000
                   o   TFTMD089030
                   o   LPM089A001A
                   o   LPM070W425B
                   o   LPM063Y425A
                   o   TX54D11VC0CAB

                Plaintiffs have failed (as with all other JDI products) to produce any technical
                documentation on any of these products. Plaintiffs must immediately—and no
                later than May 21, 2021—produce technical documentation, including GDS
                files, on the prior use products listed above, as well as any other prior use
                products that fall within the scope of any of the asserted patents.

                Plaintiffs must immediately produce—no later than May 21, 2021— technical
                documentation, including GDS files, on all products discussed above, or else
                explain their unwillingness or inability to do so.

               Documents regarding lost profits with respect to damages: Plaintiffs have yet
                to produce any financial documents from recent years. RFPs 21 and 22 seek
                documents regarding Plaintiffs’ damages theories, including those regarding lost
                profits and reasonable royalty assessments. Plaintiffs contend that a lost-profits




                                      FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
Case 2:20-cv-00283-JRG Document 64-2 Filed 06/03/21 Page 3 of 3 PageID #: 1591


Eric J. Klein
May 14, 2021
Page 3


                analysis extends back at least six years; Tianma Microelectronics is therefore
                entitled to financial documents from Plaintiffs covering at least a six-year period
                up to the filing of the complaint—including profit-and-loss documentation for all
                the products Plaintiffs have made during that timeframe which fall within the
                scope of the asserted patents. In addition to corporate financial documents,
                Tianma Microelectronics is entitled to documents regarding specific damages
                theories Plaintiffs have asserted, including documents discussing (a) demand for
                the patented product, (b) evidence of the absence of an acceptable non-infringing
                substitute, (c) the patentee’s manufacturing and marketing ability to exploit
                demand, and (d) the amount of profits the patentee would have made. Plaintiffs
                must immediately produce—no later than May 21, 2021—these documents, or
                else explain their unwillingness or inability to do so.

               Licenses: The Discovery Order requires production of documents relevant to
                Plaintiffs’ claims, which includes licenses. RFPs 33 and 34 seek the production
                of license agreements, or documents and things related to any license agreements,
                to any of the asserted patents. Plaintiffs stated in response to RFPs 33 and 34 that
                they would produce these documents, which are critical to several issues
                including the determination of a reasonable royalty rate. Despite this, Plaintiffs
                have yet to produce any license agreements, or any other documents related to
                any license agreements. These documents are within Plaintiffs’ immediate
                possession, custody, and control, and Plaintiffs should have produced these
                licenses at the outset of discovery, especially in light of the court’s mandatory
                disclosure rules. Plaintiffs’ continuing failure to produce these documents is
                highly prejudicial to Tianma Microelectronics. Plaintiffs must immediately
                produce—no later than May 21, 2021—these documents and explain why
                Plaintiffs failed to do so as required by the Discovery Order.

               Marketing or promotional documents: RFP 28 seeks documents related to any
                marketing or promotion of any product Plaintiffs allege or believe embodies any
                claim of any of the asserted patents. Such documents include, for example, any
                studies of competing products or market analysis for the covered and/or accused
                products. These types of documents are relevant, at a minimum, to the lost-profits
                damages theories Plaintiffs contend. Plaintiffs must immediately produce—no
                later than May 21, 2021—these documents, or else explain their unwillingness
                or inability to do so.

               Invention documents: E.D. Texas Local Patent Rule 3-2(b) requires the
                production of “[a]ll documents evidencing the conception, reduction to practice,
                design, and development of each claimed invention, which were created on or
                before the date of application for the patent in suit or the priority date identified
                pursuant to P. R. 3-1(e), whichever is earlier.” EDTX Patent Initial Disclosures 3-
                2(b). Plaintiffs have yet to produce any documents or materials relating to the




                                      FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
